Gary, P. J., dissenting. I am not quite satisfied with the process by which the result in this case is reached, while I am satisfied that in fact that result is just. It is difficult to believe that the sale in question was in the manner that the statute requires, and it is impossible to prove that the goods might not have brought more if sold in parcels. As between buyer and seller, it is always assumed that the market price of goods is their real value, and that they can be bought or sold for that price. If that assumption is applicable to this case, it follows that it must be presumed that the plaintiff in the unsatisfied execution has been injured.